PER CURIAM.
By this common law certiorari, we are called upon to review the propriety of an interlocutory order in a criminal prosecution requiring the production of certain police reports.
This is an appropriate matter for a common law certiorari. State v. Gillespie, 227 So.2d 550 (Fla. 2d DCA 1969); State v. Latimore, 284 So.2d 423 (Fla. 3d DCA 1973). The order under review requires the State to produce the following:
“1. That those portions of the police reports contained condensed or summarized statements of witnesses which are listed on the State’s witness lists, whether or not said ‘statements’ are signed or otherwise adopted or approved by the witness, . . ."
After we issued the rule to show cause in this matter, counsel for the respondent confessed error in this portion of the order in light of this court’s opinion in State v. Dumas, 363 So.2d 568 (Fla. 3d DCA 1978).
Therefore, we issue the writ and quash so much of the order of October 22, 1980 as quoted above.